Citation Nr: 0801862	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the rating decision of March 14, 1991, which 
granted service connection for residuals of a shell fragment 
wound (SFW) and assigned a 10 percent evaluation, was based 
on clear and unmistakable error (CUE).

2.  Entitlement to an increased evaluation for residuals of 
SFW, left anteriomedial upper thigh, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran had several distinct periods of active service, 
and retired in December 1990 with over 20 years of active 
service and 4 years of inactive service.  His last period of 
active service was from March 1981 to December 1990.  Service 
personnel records reflect he was awarded the Purple Heart 
Medal and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, in which CUE was not found in the 
March 14, 1991 rating decision, and an evaluation greater 
than 10 percent for residuals of a SFW in the left anterior 
upper thigh was denied.

In its presentation before the Board, the veteran's 
representative claimed CUE in an August 27, 1992 rating 
decision that granted service connection for bilateral 
varicose veins but failed to evaluate the right and left 
varicose veins separately and failed to apply the bilateral 
factor and, in a January 15, 1997 rating decision that 
granted a compensable evaluation for residuals of frostbite 
to the hands, failed to rate the hands separately and to 
apply the bilateral factor.  These issues are referred to the 
RO for adjudication.

The issue of an increased evaluation for residuals SFW to the 
left anteriomedial upper thigh addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A rating decision dated in March 1991 granted service 
connection for residuals of a SFW to the left upper thigh, 
and assigned a 10 percent evaluation.  The veteran was 
informed of this decision and did not appeal it.  That 
decision is now final.

2. Service medical records showed moderate injury to Muscle 
Group XIV and Muscle Group XV due to a through and through 
SFW wound that perforated the veteran's femoral artery.

3.  Service medical records document consistent complaints of 
numbness and VA medical findings document impairment of the 
femoral nerve as a result of the through and through SFW.

4.  There was CUE in the rating decision of March 1991, as it 
failed to grant service connection for moderate muscle injury 
to Muscle group XV and for mild neuritis of the femoral 
nerve.  Had service connection been for granted such 
disabilities at the time, the veteran's rating for the 
residuals of a SFW to his left upper thigh would have been 30 
percent under Diagnostic Code 5314 and a separate, 10 percent 
evaluation would have been assigned under Diagnostic Code 
8625.

5.  There was no CUE in the rating decision of March 1991 in 
failing to grant a separate compensable evaluation for a 
residual scar as the scar was not tender, painful, poorly 
nourished or ulcerated, and did not result in limitation of 
hip or knee joint motion; and there is no indication that the 
facts were incorrect or the law and regulation were 
incorrectly applied. 


CONCLUSIONS OF LAW

1.  The March 1991 rating decision's failure to grant service 
connection for moderate injury to Muscle Group XV and for 
mild neuritis of the femoral nerve was clear and unmistakable 
error; had service connection been granted for such 
disabilities at the time, the veteran's rating for the 
residuals of SFW to the left upper thigh would have been 30 
percent under Diagnostic Code 5314 and a separate, 
compensable (10 percent) rating would have been assigned 
under Diagnostic Code 8625.  38 C.F.R. § 3.105(a) (2007).

2.  The March 1991 rating decision's failure to grant a 
separate compensable evaluation for a scar resulting from the 
SFW to the left upper thigh was not clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). Where evidence establishes such error, the prior 
rating decision will be reversed or amended. For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision. 
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error. Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE. Id.

Here, the veteran argues that the RO failed to service 
connect all muscle groups affected by the in-service SFW.  

In determining whether the March 14, 1991 rating decision 
contained CUE, the law and the evidence that was before the 
rating board at the time of the prior adjudication must be 
reviewed. See Damrel, supra.

The March 14, 1991 rating decision granted service connection 
for residuals of a SFW to the left upper thigh involving 
"moderate" injury to Muscle Group XIV, and assigned a 10 
percent evaluation under Diagnostic Code 5314, effective 
January 1, 1991.  The veteran did not appeal this decision 
and it is now final. See 38 U.S.C.A. § 4005(c) (1991) 
(currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's March 1991 
rating decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 U.S.C. 
§ 355 (1991) (currently 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007)).

The veteran's service medical records show that the veteran 
sustained a SFW to his left thigh while on active duty in 
Vietnam in February1968.  His left femoral artery was 
perforated.  The wound was debrided and irrigated, the 
femoral artery was repaired, and the wound was closed over a 
penrose drain.  The drain was removed the following day and 
the veteran was air-evac'd out of Vietnam for further 
treatment.  Hospital records show additional treatment for a 
through and through shrapnel wound of the left leg with 
femoral artery involvement but no nerve involvement.  He was 
discharged to light duty of a month in duration.  These 
records show, in all, 22 days' continuous hospital treatment 
for the injury.  In April 1968 he was treated for suture 
abscess in the wound.  The reports of medical history and 
examination at separation, dated in October 1969, reflect 
residuals of a wound to the left thigh with residual numbness 
to pinprick but no decrease in range of motion or strength.  
A 6 inch scar was noted.

In February 1970, the veteran underwent VA examination.  The 
examiner objectively observed the veteran to manifest a 7-1/2 
inch by 1-5/8 inch scar over the upper part of the inguinal 
region and upper thigh with numbness over an area about 2 
inches around the circumference of the scar.  The femoral 
artery, and popliteal, posterior tibial, and dorsalis pedis 
of both extremities were palpable.  Sensation was otherwise 
intact.  Motor strength was intact.  The examiner found no 
residuals or disturbance of the venous or arterial supply, 
bones or joints, or locomotion of the left lower extremity.  
The report shows a diagnosis of shrapnel wound, left inguinal 
and saphenous area of the left upper thigh and inguinal 
region, and scar with slight numbness around it.

The veteran returned to active duty and, in 1972, service 
medical records show left leg complaints of old wound 
complications in cold weather.  The physician noted that the 
veteran's symptoms stemmed from metallic fragments left in 
the wound.  His report of medical examination at discharge, 
dated in July 1974, reflect aggravated injury to the left leg 
with numbness, especially in cold weather.  

In March 1975, the veteran again underwent VA examination.  
The examiner described a well-healed, 15 centimeter somewhat 
widened scar over the femoral triangle, coursing into the 
left groin.  Amplitude of the femoral, dorsalispedis, and 
posterior tibial pulses on the left was found to be good, but 
sensory deficit and paresthesias was noted in the area 
supplied by the anterior femoral cutaneous and lumboinguinal 
nerves.  The examiner diagnosed residuals of a SFW, left 
upper medial thigh, with laceration of the left femoral 
artery, sustained in combat; primary artery repair.  
Neurological consult found no pathology in the left leg or 
groin.

The veteran again returned to active duty.  A report of 
medical history dated in August 1977 reflects medical 
notation of a history of femoral artery severed with shrapnel 
in 1968, without sequelae.  Reports of medical history and 
examination dated in July 1986 show medical notation of a 
history of shrapnel wound to the left upper leg in 1968 
requiring surgery and hospitalization for two months.  
Current function was found to be good.

The veteran's reports of medical history and examination at 
retirement, dated in December 1990, reflect a history of the 
1968 femoral artery repair, but the physician made no other 
medical findings or observations other than the scar in the 
left upper thigh.  

VA examination was conducted in February 1991.  The examiner 
noted objective observations of normal pulsations and good 
range of motion in all joints.  The veteran was able to walk 
easily on his heels and toes and could perform squats without 
difficulty.  A 7 and 1/2 inch long by 1 and 1/2 inch wide 
surgical scar was described on the anterior surface of the 
upper left thigh, absent raised surface, discoloration, or 
tenderness.  However, numbness was detected over the area of 
surgical incision, which the examiner identified as "the 
area of surgical incision to repair his left femoral tendon 
injury."  Superficial and deep tendon reflexes were found to 
be present, active and equal.  The examiner diagnosed SFW, 
left thigh with secondary slight sensory loss.

For rating purposes, the skeletal muscles of the body are 
divided into 23 groups, in 8 anatomical regions, including 3 
groups for the thigh and 3 for the pelvic girdle.  See 38 
C.F.R. § 4.54 (1991).

Guidance for evaluating muscle disabilities was found under 
38 C.F.R. § 4.56 (1991). Specifically, paragraph (b) provided 
that through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell or 
shrapnel fragment were to be considered as of at least 
moderate degree. There would have been an absence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection. History and complaint 
would have been a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound and record in file of consistent complaint 
on record from first examination forward of one or more of 
the cardinal symptoms of muscle wounds particularly fatigue 
and fatigue pain after moderate use, affecting the particular 
functions controlled by injured muscles. Objective findings 
included entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.

Paragraph (c) provided that through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of lower velocity were to be considered as of 
at least moderately severe degree. There would have been  
debridement or prolonged infection or sloughing of soft 
parts, intermuscular cicatrisation.  History and complaint 
would have been a service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period inservice for treatment of wound of severe grade and 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up to production standards was 
to be considered, if present.  Objective findings would have 
included entrance and (if present) exit scars linear or 
relatively large and so situated as to indicate track of 
missile through important muscle groups and indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would have given positive evidence of marked 
or moderately severe loss.  

Paragraph (d) stated that severe disability of muscles was 
characterized by through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization. History and 
complaint was the same as for moderately severe disability of 
muscles, but in aggravated form. Objective findings would 
have included extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in track of missile. X-rays might have shown minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile. 
Palpation showed moderate or extensive loss of deep fascia or 
of muscle substance. There would have been soft or flabby 
muscles in wound area and muscles would not have swelled and 
hardened normally in contraction. Tests of strength and 
endurance compared with the sound side or of coordinated 
movements showed positive evidence of severe impairment of 
function. In electrical tests, reaction of degeneration would 
not be present but a diminished excitability to faradic 
current compared with the sound side might have been present. 
Visible or measured atrophy may or may not have been present 
and adaptive contraction of opposing groups of muscles, if 
present, indicated severity. Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where the bone was normally protected by muscle 
indicated the severe type. Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may have been included in 
the severe group if there was sufficient evidence of severe 
disability.

The provisions of Diagnostic Code 5314 pertain to Muscle 
Group XIV. Such group affects the function of extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial band, acting 
with Muscle Group XVII in postural support of the body, and 
acting with the hamstrings in synchronizing hip and knee.  
Group XIV involves the anterior thigh group muscles (1) 
sartorious, (2) rectus femoris, (3) vastus externus, (4) 
vastus intermedius, (5) vastus internus, and (6) tensor 
vaginae femoris.  Under this code, a noncompensable rating 
was assigned for a slight muscle injury, a 10 percent rating 
when moderate, a 30 percent rating when moderately severe, 
and a 40 percent rating when there is a severe injury.

The provisions of Diagnostic Code 5315 pertain to Muscle 
Group XV. Such group affects the function of adduction of the 
hip, flexion of the hip, and flexion of the knee.  Group XV 
involves the mesial thigh group (1)adductor longus, (2) 
adductor brevis, (3) adductor magnus, (4) graciis.  Under 
this code, a noncompensable rating was assigned for a slight 
muscle injury, a 10 percent rating when moderate, a 20 
percent rating when moderately severe, and a 30 percent 
rating when there is a severe injury.

In the March 1991 rating decision, the RO assigned a 10 
percent rating for the veteran's residuals of a SFW to the 
upper left thigh for moderate disability arising from injury 
of Muscle Group XIV.

The evidence of record at the time of the March 1991 rating 
decision clearly showed that the veteran's through and 
through wound involved Muscle Group XV as well as Muscle 
Group XIV.  Service medical records noted above indicated 
that the path of the missile was through the veteran's 
femoral artery, perforating it.  A missile traveling that 
path had to have damaged muscles belonging to Muscle Group XV 
as well as Muscle Group XIV.  Henry Gray, F.R.S., 1901 
Edition Anatomy, Descriptive and Surgical (Gray's Anatomy), 
420 (fig. 253), 573 (fig. 317), 577 (fig. 318), 580 (fig. 
319), (1974).  

This error is "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made" as the RO did not service connect the 
injuries in question.  Therefore, the March 1991 rating 
decision committed CUE in not granting service connection for 
injuries to Muscle Group XV.

As this case involves multiple muscle injuries affecting the 
hip and knee, 38 C.F.R. § 4.55 (1991) must be considered. The 
evidence demonstrates that the veteran manifested moderate 
disability of Muscle Groups XIV and XV. The muscle groups 
affect the same joints, i.e., the pelvic girdle and thigh, 
and therefore, the most severely affected, Muscle Group XIV 
must be elevated from moderate to moderately severe, which 
would then warrant a 30 percent rating. See 38 C.F.R. § 
4.55(a) (1991) (muscle injuries in the same anatomical region 
will not be combined, but instead, the rating for the major 
group will be elevated from moderate to moderately severe, or 
from moderately severe to severe).

The record before the RO in March 1991 did not demonstrate 
that the muscle injuries then exhibited were of a "severe" 
degree, as none of the muscle groups demonstrated extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups, minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile, moderate or extensive 
loss of deep fascia or of muscle substance, soft or flabby 
muscles in wound area and muscles would not have swelled and 
hardened normally in contraction, severe impairment of 
function, traumatic muscular dystrophy, or induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis). See 38 C.F.R. § 
4.56 (1991), supra. Therefore, the provisions of 38 C.F.R. 
4.55(b) (1991) are not for application.

In addition, the provisions of 38 C.F.R. 4.55(c) (1990) are 
not for application as the medical evidence did not 
demonstrate limitation of motion of the left knee or hip. The 
provisions of 38 C.F.R. 4.55(f) allow for muscle injuries to 
be separately rated and combined, after considering the 
amputation rule, in the same anatomical area when there is 
disability such as limitation of motion which affects 
function at a lower level. However, the evidence of record 
before the RO in March 1991 did not document limitation of 
motion of the left hip or knee. Finally, flail joint or 
faulty union was not shown. See 38 C.F.R. 4.55(f).

With application of the principal of combined ratings, a 30 
percent rating overall, but no more, is warranted for muscle 
impairment as a residual of the left upper thigh SFW.

Concerning the February 1991 VA examiner's notation of 
inservice repair of an injury to the left femoral tendon, 
that finding was clearly erroneous.  The service medical 
records document no such injury.  Rather, the injury was to 
the veteran's left femoral artery, as demonstrated clearly by 
the service medical records.  No residuals of tendon damage 
were shown, complained of, or documented during any of the 
veteran's periods of active service, nor have they been 
documented in the VA examination reports dated in February 
1970 and March 1975.  Moreover, the VA examination report 
dated in February 1991, in which the examiner implicated 
tendon involvement, documents no residuals of tendon damage.  
Given the overwhelming lack of evidence documenting injury to 
the femoral tendon-particularly that evidence 
contemporaneous to the inservice injury and treatment-and 
the overwhelming lack of evidence suggesting post-service and 
subsequent inservice complaints or treatment of a tendon 
injury, the notation of inservice repair to left femoral 
tendon injury was a mistake on the part of the VA examiner in 
February 1991.

The veteran has argued that CUE also exists in that the RO 
failed to separately rate neurological impairment and the 
residual scar.

For rating purposes, superficial scars, neuritis, cranial or 
peripheral, would have been characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating and would have been rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating assigned for neuritis would have been that assigned 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  See 38 C.F.R. 
§ 4.123 (1991).  Neuralgia, cranial or peripheral, would have 
been characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, and would 
have been rated on the same scale, with a maximum evaluation 
equal to moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.124 (1991).  Disabilities from neurological disease and 
their residuals, with exceptions noted, would have been 
evaluated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  
Consideration was to be especially given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.

Service medical records note that the veteran's SFW to his 
upper left thigh had no nerve involvement.  However, medical 
evidence of record at the time of the March 1991 rating 
decision documents consistent complaints of numbness and 
objective findings of decreased sensation and paresthesias in 
the site of the veteran's residual scar.  Moreover, the March 
1975 VA examination specifically identified deficit and 
paresthesias in the area supplied by the femoral cutaneous 
and lumbo-inguinal nerves.

A 10 percent evaluation is afforded for mild incomplete 
paralysis of the anterior crural nerve (femoral) under 
Diagnostic Code 8725 (neuralgia) or Diagnostic Code 8625 
(neuritis).  Moderate incomplete paralysis warrants a 10 
percent evaluation, and severe incomplete paralysis is 
evaluated as 20 percent disabling.  Complete paralysis is 
evaluated as 30 percent disabling and would have involved 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a casalgic nature, inability to 
flex toes, weakened adduction, and impaired plantar flexion.  
The medical evidence of record at the time of the March 1991 
rating decision meets the criteria for mild incomplete 
paralysis of the femoral nerve characterized by sensory 
disturbance under Diagnostic Code 8625

This error is "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made" as the RO did not service connect the 
injuries in question. Therefore, the March 1991 rating 
decision committed CUE in not granting service connection for 
impairment arising from injury to the femoral nerve.

A higher evaluation under either Diagnostic Code 8625 or 8725 
is not warranted by the medical evidence then of record, as 
it does not demonstrate findings of loss of reflexes, muscle 
atrophy, constant pain or pain of a dull and intermittent 
character, or complete paralysis of the femoral nerve.  In 
addition, it is recognized that the March 1975 VA examination 
identified the lumboinguinal nerve, which is identified as 
the genitofemoral nerve.  See Dorland's Illustrated Medical 
Dictionary, 1122 (27th ed. 1988).  However, as the medical 
findings of impairment identified by the evidence are the 
same, additional separate compensation is impermissible under 
38 C.F.R. § 4.14 (1991).

Accordingly, a separate, 10 percent evaluation is warranted 
under Diagnostic Code 8625 for impairment of the femoral 
nerve.

Concerning the scar, for rating purposes, superficial scars, 
other than disfiguring scars of the head, face, and neck and 
burn scars, could be evaluated as 10 percent disabling if 
they were poorly nourished, with repeated ulceration under 
Diagnostic Code 7803, or if they were tender and painful on 
objective demonstration under Diagnostic Code 7804.  Under 
Diagnostic Code 7805, scars could also have been evaluated 
based on limitation of the part affected.  See 38 C.F.R. § 
4.118 (1991).

The March 1991 rating decision did not assign a separate, 
compensable evaluation for the residual scar.  

The evidence of record at the time of the March 1991 rating 
decision showed the residuals of the veteran's left upper 
thigh SFW was manifested by a scar that measured at least 7 
and 1/2 inches (or 15 centimeters) long and 1 and 7/8 inches 
wide stretching from his left anterior thigh into his left 
groin above the inguinal line.  However, the scar was not 
described as tender, painful, poorly nourished or ulcerated.  
In addition, the medical evidence consistently shows that the 
veteran's range of hip and knee joint motion was not 
diminished at the time of the March 1991 rating decision.  

The RO interpreted the facts at the time of the March 1991 
decision as demonstrating that the veteran had no residual 
disability from the scar itself within the meaning of 
38 C.F.R. § 4.118.  There is no evidence that the facts were 
incorrect or that the law and regulations were misapplied.  
Even if the facts were misinterpreted, CUE can not be a mere 
misinterpretation of fact.  Oppenheimer v Derwinski, 1 Vet. 
App. 370, 372 (1991).  

In summary, CUE has been found in the March 1991 rating 
decision in that it did not grant service connection for 
injuries to Muscle Group XV and that it did not service 
connect residuals of injury to the femoral nerve.  

ORDER

There was CUE in the March 1991 rating decision and a 30 
percent rating for moderate muscle injury to Muscle Groups 
XIV and XV is granted, effective March 1991; to that extent, 
the prior decision is amended.

There was CUE in the March 1991 rating decision and a 
separate 10 percent rating for mild neuritis of the femoral 
nerve is granted, effective March 1991; to that extent, the 
prior decision is amended.
  
There was no CUE in the March 1991 rating decision in not 
granting a separate compensable evaluation for a residual 
scar; to that extent the claim is denied.


REMAND

The veteran seeks a higher evaluation for the residuals of 
SFW to his left anteromedial thigh.  The medical evidence is 
confused as to the current nature and extent of the veteran's 
SFW disability.

The veteran claims symptoms of pain, pain upon movement, and 
tenderness in his residual scar.  He also noted that he will 
sometimes develop muscle cramping, which he describes as  
"Charlie Horse," on the top of his left foot.  The most 
recent, February 2005, VA examination identifies findings of 
tenderness on deep palpation of the residual scar with an 
area of complete numbness and a second area of decreased 
sensation but not complete numbness below the scar.  The 
examiner assessed residuals of injury between the medial and 
anterior muscle groups of the left groin and thigh, and pain 
injury to the terminal branches of the genitofemoral nerve 
that supply the area of the anterior obturator nerve, absent 
permanent damage to blood flow.

Given the complexity of the veteran's overall injury 
residuals and the grant of service connection for additional 
muscle group and nerve impairment in the above decisions, 
further VA examination to determine the current nature, 
extent, and etiology of any and all musculoskeletal and 
neurological impairment arising from the SFW to the left 
upper thigh is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure any missing 
records on his own.  

2.  Schedule the veteran for medical 
examination by appropriate medical 
professionals to determine the current 
nature and extent of the veteran's 
disability arising from the SFW to his 
left anteromedial thigh.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiners 
in conjunction with the examination.  

The examiners should carefully document 
any and all muscle, bone, joint, and 
nerve impairment in the veteran's left 
upper thigh and provide opinions as to 
whether it is at least as likely as not 
that any diagnosed muscle, joint, bone, 
nerve impairment is part and parcel of 
the service-connected residuals of SFW to 
the left upper thigh. 

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for the residuals of SFW to 
the left anteromedial thigh, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


